Citation Nr: 0020379	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  98-19 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a disability rating greater than 20 
percent for a back injury with right hip residual.  

2.  Entitlement to a disability rating greater than 10 
percent for temporomandibular joint (TMJ) disability.


REPRESENTATION

Appellant represented by:	Kentucky Division of Veterans 
Affairs


WITNESSES AT HEARINGS ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1994 to 
January 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  

The Board notes that the veteran was granted service 
connection for post-traumatic stress disorder (PTSD) in April 
1999.  She was informed of that decision by letter dated on 
May 17, 1999.  She did not express disagreement with the 
rating assigned to that disability, and no statement of the 
case with respect to the evaluation was issued.  At her 
videoconference hearing in May 2000, the veteran expressed 
her desires to disagree with her PTSD disability rating.  She 
then submitted a VA Form 21-4138, dated May 17, 2000, as a 
notice of disagreement (NOD) with her PTSD disability rating.  
There is no date stamp on the form to reflect receipt by RO.  
Therefore, the issue of whether the veteran has submitted a 
timely NOD in regard to her PTSD claim is referred to the RO 
for such further development and consideration as may be 
required.  38 C.F.R. § 20.300 (1999).


REMAND

As a preliminary matter, the Board finds that the veteran's 
claims for a higher rating for her back injury with right hip 
involvement and TMJ disability are plausible and, thus, well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); see also Fenderson v. West, 12 Vet. App. 119 (1999) 
(Possibility of staged disability ratings for an initial 
claim).

The veteran was originally afforded a VA examination to 
assess her TMJ disability in November 1997.  She has not had 
a VA examination since that time.  The Board notes that the 
examiner recommended a magnetic resonance image (MRI) study 
at the time to better evaluate the veteran's symptoms.  
However, the test was never conducted.  

The veteran has provided testimony at two hearings in 1998 
and 2000, respectively, regarding the severity of her TMJ 
disability to include her inability to eat solid foods and 
the need to drink weight gain products.  Further, she 
testified in May 2000 that she had recently obtained dental 
insurance and was to be evaluated by a private dentist.  The 
Board finds that a new dental examination is necessary to 
assess the status of the veteran's TMJ disability.  Also, any 
private treatment records must be obtained and associated 
with the claims file.

The veteran also testified in May 2000 that she had received 
treatment from private physicians, Drs. Gilbert and Bane.  
The RO has not yet had an opportunity to obtain those records 
for consideration in the adjudication of the veteran's 
claims.  

In order to fairly assess the veteran's current level of 
disability the case must be remanded for further development.  
Therefore, the case is REMANDED for the following action.

1.  The veteran should be contacted and 
requested to identify the names, 
addresses, and approximate dates of 
treatment for all VA and private health 
care providers who may possess additional 
records pertinent to her claims.  After 
securing any necessary authorization from 
the veteran, the RO should attempt to 
obtain copies of those treatment records 
identified, which have not been 
previously secured.  Any records received 
should be associated with the claims 
folder.

2.  The veteran should be afforded a VA 
dental examination to assess the current 
status of her TMJ disability.  The RO 
must provide the dentist with the 
veteran's claims file, and a copy of this 
REMAND for review.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished, to include an MRI if the 
examiner concludes that it is necessary.  
The report must be typed and a complete 
rationale for each opinion expressed must 
be provided.

3.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on her claim. 

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once 
in accordance with Stegall v. West, 11 
Vet. App. 268 (1998).

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issues on appeal.  If 
the benefits sought are not granted, the 
veteran and her representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

Thereafter, the case should be returned to the Board, if in 
order.  By this REMAND, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


